19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 1 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 2 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 3 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 4 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 5 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 6 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 7 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 8 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 9 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 10 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 11 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 12 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 13 of 14
19-55293-mlo   Doc 7   Filed 10/28/19   Entered 10/28/19 15:05:35   Page 14 of 14
